DETAILED ACTION
The Amendment filed 2/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 14  recites vulcanizing rubber, providing a screen having two layers having openings in it, punching additional openings, and cutting it all into mats.  In other words, claim 14 recites 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 is a method claim which depends from an apparatus claim.  Recitations in apparatus claims are construed differently than the same recitations in method claims.  It is not clear if the recitations of claim 1 as they appear in claim 14 should be construed as part of a method claim or an apparatus claim.  The claim recitations are subject to a plurality of plausible claim constructions.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 3,857,751). Jacobs discloses a screening media arranged to screen material, the media including a main body (“composite sheet”) having a contact face of a top layer (see at least the Figure…top of 1) intended arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at  by the fabric reinforced second layer material generates a dimension tolerance and capacity to the apertures when being punched out of the media (see at least col. 2, lines 46-52), a size of the plurality of apertures being uniform or decreasing through the thickness of the media such that a cross sectional area of the openings at the contact face may be approximately equal or may be less than the cross-sectional area of the openings at the bottom face (see at least the Figure). The top layer material is vulcanized rubber (see at least col. 1, lines 60-63) and the second layer material is vulcanized rubber (see at least col. 1, lines 60-63) and reinforced polyester fabric in more than one layer (4,5, see at least col. 2, lines 52-54).  The warp and weft of the fabric has a same characteristic (see at least col. 2, lines 46-52).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 3,857,751) in view of Roux (WO 02/074453 A1). Jacobs discloses a screening media arranged to screen material, the media including a main body (“composite sheet”) having a contact face of a top layer (see at least the Figure…top of 1) intended arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at least the Figure... .bottom of 5) intended arranged to be downward facing, the main body having a thickness defined between the contact and bottom faces (see at least the Figure), wherein the main body comprising includes a top layer material (1) and a second layer material (2) reinforced with fabric (5); and a plurality of screening apertures (6, see at least col. 2, lines 55-60) extending through the thickness of the main body between the contact and bottom faces, wherein the top layer material being is bonded or attached together with the second layer material to form a composite structure in which the top layer material has one material characteristic and the second layer material has another material characteristic being different from the top layer material characteristic (see at least col. 2, lines 5-15); wherein the second layer material is fabric reinforced, wherein strength and durability rendered by the fabric reinforced second layer material generates a dimension tolerance and capacity to the apertures when being punched out of the media (see at least col. 2, lines 46-52), a size of the plurality of apertures being uniform or decreasing through the thickness of the media such that a cross sectional area of the openings at the contact face may be 
Claims 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,900,628) in view of Jacobs (US 3,857,751).  Stewart discloses a screening apparatus arranged to screen bulk material, the apparatus including a support frame (46); a plurality of support beams (14); at least one pair of sidewalls (12); a plurality of clamp bars (38); a plurality of tensioning devices (20) and a screening media including a main body (18) having a contact face of a top layer (see at least Fig. 3, top of 22) arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at least Fig. 3, bottom of 24) intended arranged to be downward facing, the main body having a thickness defined between the contact and bottom faces (see at least Fig. 3), wherein the main body comprising includes a top layer material (22) and a second layer material (24); and a plurality of spaced circular screening apertures (54) extending through the thickness of the main body between the contact and bottom faces, wherein the top layer material being is bonded or attached .
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
Regarding the Jacobs reference, the applicant states, “the size of Jacob’s apertures are not uniform or decreasing through the thickness. Oppositely, the apertures increase through the thickness.”  The examiner agrees with the applicant.  Therefore, Jacob clearly discloses that a cross sectional area of the openings at the contact face (1) is less than the cross-sectional area of the openings at the bottom face.  The examiner also notes that Jacob discloses that the openings on both faces are approximately equal.

[AltContent: textbox (Top contact face)]
[AltContent: connector][AltContent: arrow]
[AltContent: textbox (Bottom face)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    247
    337
    media_image1.png
    Greyscale






Applicant’s arguments with respect to the other references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659